COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-426-CV
 
IN RE DAVID TULLOS                                                              RELATOR
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
DAUPHINOT, WALKER, and MCCOY,  JJ.

 
DELIVERED: 
November 20, 2008  




    [1]See
Tex. R. App. P. 47.4.